              Case 1:21-mj-00129-AJB Document 3 Filed 02/08/21 Page 1 of 3

                                                                                FILED IN OPEN COURT
1   D        i   c,    3      y   ^    .^     U.S.D.C.                   Atlanta



                             IN THE UNITED STATES DISTRICT COURT
                                                                               JAMES N^
                      FOR THE NORTHERN DISTRICT OF GEORGIAv"'
                                      ATLANTA DIVISION


           UNITED STATES OF AMERICA

                                                         Criminal Action No.
                                                         1:21-MJ-129-AJB
           BRUNO JOSEPH CUA


                                Government s Motion for Detention

    The United States of America, by counsel/ Kurt R. Erskine/ Acting United States

    Attorney/ and Ryan K. Buchanan, Assistant United States Attorney for the

    Northern District of Georgia/ moves for detention under 18 U.S.C. §§ 3142(e) and

    (f).

    1. Eligibility of Case

           This case is eligible for a detention order because this case involves:

              A crime of violence (18 U.S.C. § 3156);

              A serious risk that the defendant wiU flee;

              A serious risk that the defendant wiU obstruct or attempt to obstruct

              justice; and

              A serious risk that the defendant will threaten/ injure/ or intimidate a

              prospective witness or juror/ or attempt to do so.


    2. Reason for Detention


           The Court should detain defendant because there are no conditions of release

    that will reasonably assure the appearance of the person as required and the

    safety of any other person and the community.
      Case 1:21-mj-00129-AJB Document 3 Filed 02/08/21 Page 2 of 3




3. Time for Detention Hearing

   The United States requests the Court conduct the detention hearing after

continuance of 3 days.




   The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.




Dated: February 8/ 2021.

                                         Respectfully submitted,

Richard Russell Federal Building
                                         KURT R. ERSKINE
 75 Ted Turner Drive S.W., Suite 600
                                         Acting United States Attorney
 Atlanta/ Georgia 30303-3309
Phone: (404) 581-6000
                                       /^Z<^/€ ^UcA<S^L^
Fax: (404) 581-6181
                                        ^_
                                         RYAN K. BUCHANAN
                                         Assitant U.S. Attorney
                                         Ga. Bar No. 623388
      Case 1:21-mj-00129-AJB Document 3 Filed 02/08/21 Page 3 of 3




                              Certificate of Service

I served this document today by electronic mail.



February 8,2021

                           /^a^/C ^ucAa^ia^t'
                            ^YAN K. BUCHANAN
                            Assistant U.S. Attorney
